DETAILED ACTION
This action is in reply to papers filed 8/22/2022. Claims 1, 4, 7-8, 12-13, 18, 21, 27, 31, 35, 37-38, 51- 52 and 71-72 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

				Withdrawn Claim Rejections
The 112 (b) rejection of claims 1 and 52 is withdrawn in view of amendments to each of said claim. 
Applicant's arguments filed 8/22/2022, with respect to the 103 (a) rejection of claims 1, 4, 7-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 51- 52 and 71-72 as being unpatentable over Reisner et al. (PgPub US20140212398A1, Published 7/31/2014) in view of Klebanoff et al. (Proc Natl Acad Sci U SA. 2005 Jul 5; 102 (27):9571-6.), Litterman et al. (J Immunol. 2013 Jun 15; 190(12):6259-68.), Restifo et al. (WO2014039044A1, Published 3/3/2014), Wang et al. (J Immunother. 2012 Nov; 35(9): 689–701., Reference 4 in IDS filed 1/22/2021) and Brogdon et al. (PgPub US20140271635, Published 9/18/2014) have been fully considered. The rejection of claims 1, 4, 7-8, 12-13, 18, 21, 27, 31, 35, 37-38, 51- 52 and 71-72 is withdrawn. The rejection of claim 29 is moot as the claims is canceled.  Note that the rejection is withdrawn in view of amendments to independent claim 1. 

Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "The method of claim 1, wherein (i) the subject from which the immune effector cells are acquired, (ii) the subject to be treated, or (iii) both (i) and (ii),…." starting on line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that these limitations have been canceled in independent claim 1. 
Claim 18 recites the limitation "(i) prior to administration of the chemotherapy” on line 3.  There is insufficient antecedent basis for this limitation in the claim. Note that the administration of a chemotherapy, previously recited in claim 1 (ii), has been canceled.    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7-8, 12-13, 18, 21, 27, 31, 35, 37-38, 51- 52 and 71-72 are newly rejected under 35 U.S.C. 103 as being unpatentable over Reisner et al.  (PgPub US20140212398A1, Published 7/31/2014, previously cited) in view of Litterman et al. (J Immunol. 2013 Jun 15; 190(12):6259-68, previously cited), Restifo et al. (WO2014039044A1, Published 3/3/2014), Wang et al. (J Immunother. 2012 Nov; 35(9): 689–701., Reference 4 in IDS filed 1/22/2021,previously cited) and Brogdon et al. (PgPub US20140271635, Published 9/18/2014, previously cited).   


Claim Interpretation: (1) With respect to claim 31, in view of para. 394 of the PgPub, which states stages of T cell differentiation include naïve T cells, stem central memory T cells, central memory T cells, effector memory T cells, and terminal effector T cells, from least to most differentiated, Examiner has interpreted a ‘less differentiated T cell’ to be any cell other than a terminal effector T cell. (2) At para. 53 of the PgPub, the specification provides an example of a ‘reference value’ as a sample from a subject after exposure to rounds of chemotherapy. Accordingly, claim 35 is interpreted in view of this teaching by the specification.  


Regarding claim 1 (in-part), in an immune effector cell population from a human subject of any age (i.e. human pediatric subject) (Pg. 12, para. 192) comprising at least 20% naïve cells (as in claim 1(a)) expressing CD45RA (as in claim 51) (Pg. 19, para. 308; Pg. 3, para. 31-33), Reisner et al. teach a method of generating a population of T cells enriched for CD3 and CD8 expression, wherein at least 50% of the CD3+ CD8+ cells are central memory T cells (TCM) (as in claim 31) having a CD62L+ CD45RO+ expression signature (as in claim 37) (Pg. 3, para. 52-53), wherein the generated cells are endowed with anti-disease activity (e.g. anti-tumor cell activity) (Pg. 11, para. 184-185), and are capable of homing to the lymph nodes following transplantation back into the human pediatric subject (Pg. 12, para. 192; Pg. 7, para. 117) (as in claim 8)) having a leukemia (Pg. 3, para. 54), such as T-cell acute lymphoblastic leukemia (T-ALL) (as in claim 12 and claim 13(i)) (Pg. 14, para. 240). Note that the recitation “or an ALL” in claim 13 (i) is interpreted to mean any one of B-ALL, T-ALL or ALL. 
However, Reisner et al. fails to teach the immune effector cell suitable for use in CAR therapy is selected based on the timing of administration of a chemotherapy to the subject in relation to the timing of the immune effector cell acquisition; (as in claim 1 (ii)).
Before the effective filing date of the claimed invention, Litterman et al. observed that 
clinically relevant dosages of standard alkylating chemotherapies, such as cyclophosphamide, significantly inhibit the proliferative abilities of lymphocytes in mice (as in claim 4 (yield of acquired immune effector cell population) and claim 35 (i)). Litterman teach this proliferative impairment was long-lasting and led to quantitative and qualitative defects in T cell responses to neoantigen vaccines. High-affinity responder lymphocytes receiving the strongest proliferative signals from vaccines experienced the greatest DNA damage responses, skewing the response toward lower-affinity responders with inferior functional characteristics. Litterman concludes by stating it was reported, for instance, that 500 ml of blood contains sufficient numbers of naive precursor CD8 T cells to allow for in vitro expansion and that these cells should be extracted prior to chemotherapy (as in claim 18 (i)) (Abstract; Pg. 6263, Col. 2, para. 1; Pg. 6266, Col. 1). Given that Litterman teaches no chemotherapy should be applied to naïve T lymphocytes (i.e. immune effector cell population), Litterman et al. makes obvious the limitations of claim 21 (i) and claim 27 (d). Note that claim 27 is not specific to any of (i)-(v) of claim 21 and does not itself require the chemotherapy or cycle of chemotherapy to be administered. Accordingly, given the broadest reasonable interpretation, the limitations of claim 27 (d) are met in view of Litterman et al. In addition, Litterman meets the limitation of “wherein the subject has not been treated with cyclophosphamide” as recited in the preamble of claim 1 because Litterman teaches non-use of alkylating chemotherapies such as cyclophosphamide prior to acquisition of immune cells. 
And although Reisner teaches the naïve cells express CD45RA, none of Reisner et al. nor Litterman et al. teach the naïve cells further express CCR7 and CD62L, and do not express CD45RO and CD95 (as in claim 38).
Before the effective filing date of the claimed invention, Restifo et al.- drawn to a method of producing T cells (Abstract)- taught naive cells express CD45RA, CCR7, CD62L, CD27, CD28, CD127 (IL-7Ra) and lack expression of CD45RO and CD95 (as in claim 38) (Pg. 9, para. 51; Pg. 29, para. 118).
However, none of Reisner et al., Litterman et al. and Restifo et al. teach the immune effector cells are transduced with a vector comprising a nucleic acid encoding a CAR (as in claim 1 and as in claim 52), wherein the CAR is a CD19CAR (as in claim 72) and wherein the immune effector cells are acquired prior to the introduction of the CAR into the cells (as in claim 71).
Before the effective filing date, Wang et al. taught obtaining a population of CD8+CD45RA−CD62L+ central memory T cells (TCM) (as in claim 71). Wang teaches these CD8+ TCM are responsive to anti-CD3/CD28 bead stimulation and can be efficiently transduced (as further in claim 1) with a CD19 CAR (as in claim 72) (Pg. 7, para. 2) encoding lentiviral vectors (as in claim 52), and undergo sustained expansion in IL-2/IL-15 (paragraph bridging Pg. 2 and Pg. 3), of over 600-fold over 3–6 weeks (Pg. 6, para. 2). The resulting CD8+ TCM -derived effectors (TE(CM)) are polyclonal, retain expression of CD62L and CD28, exhibit CAR redirected anti-tumor effector function, and are capable of huIL-15-dependent in vivo homeostatic engraftment after transfer to immunodeficient NSG mice (Abstract). Wang concludes by stating that based on their published work, they hypothesize that such TCM-derived cell products can, upon encountering antigen-expressing tumor cells in vivo, successfully differentiate to effectors and provide therapeutic efficacy (Pg. 10, par. 3).

The teachings of Reisner et al., Litterman et al., Restifo et al. and Wang et al., are relied up as detailed above. However, while Wang teaches a CAR, none of the aforementioned references teach the CAR therapy comprises a sequence as set forth in any of SEO ID NOs: 39-102, 107-121 and 362 (as in claim 7).
Before the effective filing date of the claimed invention, Brogdon et al. taught a humanized anti-CD19 binding domain (CAR1 scFv domain) that is 100% identical to SEQ ID NO: 107 (as in claim 7). The alignment between SEQ ID NO: 107 (Qy, query) and the humanized anti-CD19 binding domain (CAR1 scFv domain) taught by Brogdon et al. (Db, database) is provided below.

RESULT 1
BBN94020
ID   BBN94020 standard; protein; 242 AA.
XX
AC   BBN94020;
XX
DT   06-NOV-2014  (first entry)
XX
DE   Humanized anti-CD19 binding domain (CAR1 scFv domain), SEQ ID 1.
XX
KW   B-lymphocyte antigen CD19; acute leukemia; acute lymphoblastic leukemia;
KW   antibody therapy; b-cell acute lymphoblastic leukemia; burkitts lymphoma;
KW   cancer; chronic leukemia; chronic lymphocytic leukemia;
KW   chronic myelocytic leukemia; cytostatic; diffuse large b-cell lymphoma;
KW   dysplasia; follicle center lymphoma; hairy cell leukemia;
KW   hematological neoplasm; hematological-gen.; humanized antibody;
KW   lymphoproliferative disease; macroglobulinemia; mantle cell lymphoma;
KW   marginal zone b-cell lymphoma; multiple myeloma;
KW   myelodysplastic syndrome; neoplasm; non-hodgkin lymphoma; spina bifida;
KW   t-cell acute lymphoblastic leukemia; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
CC PN   US2014271635-A1.
XX
CC PD   18-SEP-2014.
XX
CC PF   15-MAR-2014; 2014US-00214728.
XX
PR   16-MAR-2013; 2013US-0802629P.
PR   24-JUN-2013; 2013US-0838537P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Brogdon J,  June CH,  Loew A,  Maus M,  Scholler J;
XX
DR   WPI; 2014-T38977/69.
DR   N-PSDB; BBN94080.
XX
CC PT   New nucleic acid molecule encoding a chimeric antigen receptor comprises 
CC PT   an antibody including a humanized anti-CD19 binding domain, useful for 
CC PT   treating a disease expressing CD19 such as proliferative diseases.
XX
CC PS   Claim 11; SEQ ID NO 1; 166pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule encoding a
CC   chimeric antigen receptor (CAR) which is useful for treating a disease 
CC   expressing CD19. The CAR comprises an antibody or an antibody fragment 
CC   including a humanized anti-CD19 binding domain. The invention further 
CC   relates to: (a) an isolated polypeptide molecule encoded by the nucleic 
CC   acid molecule; (b) an isolated CAR molecule comprising a humanized anti-
CC   CD19 binding domain, a transmembrane domain, and an intracellular 
CC   signaling domain; (c) a humanized anti-CD19 binding domain; (d) a vector 
CC   comprising a nucleic acid molecule encoding a CAR; (e) a cell comprising 
CC   the vector; (f) a method for making a cell by transducing a T cell; (f) a
CC   method for generating a population of RNA-engineered cells; and (g) a 
CC   method for providing an anti-tumor immunity in a mammal; and (h) a method
CC   of treating a mammal having a disease associated with expression of CD19 
CC   by administering the cell of comprising a CAR molecule. The disease 
CC   associated with CD19 expression includes proliferative disease (cancer, 
CC   malignancy, precancerous condition such as myelodyplasia, myelodyplastic 
CC   syndrome or preleukemia), hematological cancer (acute leukemias including
CC   but not limited to B-cell acute lymphoid leukemia (BALL), T-cell acute 
CC   lymphoid leukemia (TALL), acute lymphoid leukemia (ALL), chronic 
CC   leukemias including but not limited to chronic myelogenous leukemia 
CC   (CML), chronic lymphocytic leukemia (CLL), hematologic cancers or 
CC   hematologic conditions including B cell prolymphocytic leukemia, blastic 
CC   plasmacytoid dendritic cell neoplasm, Burkitt's lymphoma, diffuse large B
CC   cell lymphoma, follicular lymphoma, hairy cell leukemia, small cell-or a 
CC   large cell-follicular lymphoma, malignant lymphoproliferative conditions,
CC   MALT lymphoma, mantle cell lymphoma, marginal zone lymphoma, multiple 
CC   myeloma, non-Hodgkin's lymphoma, plasmablastic lymphoma, dysplasia and 
CC   Waldenstrom macroglobulinemia). The present sequence represents a 
CC   humanized anti-CD19 binding domain useful in the method of the invention 
CC   for treating above mentioned diseases of the invention.
XX
SQ   Sequence 242 AA;

  Query Match             100.0%;  Score 1278;  DB 21;  Length 242;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSLSPGERATLSCRASQDISKYLNWYQQKPGQAPRLLIYHTSRLHSGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSLSPGERATLSCRASQDISKYLNWYQQKPGQAPRLLIYHTSRLHSGIPA 60

Qy         61 RFSGSGSGTDYTLTISSLQPEDFAVYFCQQGNTLPYTFGQGTKLEIKGGGGSGGGGSGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYTLTISSLQPEDFAVYFCQQGNTLPYTFGQGTKLEIKGGGGSGGGGSGGG 120

Qy        121 GSQVQLQESGPGLVKPSETLSLTCTVSGVSLPDYGVSWIRQPPGKGLEWIGVIWGSETTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSQVQLQESGPGLVKPSETLSLTCTVSGVSLPDYGVSWIRQPPGKGLEWIGVIWGSETTY 180

Qy        181 YSSSLKSRVTISKDNSKNQVSLKLSSVTAADTAVYYCAKHYYYGGSYAMDYWGQGTLVTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSSSLKSRVTISKDNSKNQVSLKLSSVTAADTAVYYCAKHYYYGGSYAMDYWGQGTLVTV 240

Qy        241 SS 242
              ||
Db        241 SS 242

The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Reisner et al., wherein Reisner teaches a method of generating T central memory cells that are endowed with anti-tumor cell activity and are capable of homing to the lymph nodes following transplantation to a human pediatric subject with leukemia, with the teachings of Litterman et al., wherein Litterman teaches acquiring lymphocytes for the purposes of adoptive immunotherapies prior to chemotherapy, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have been sufficiently motivated to (i) acquire immune effector cells prior to chemotherapy because Litterman teaches a proliferative impairment with immune effector cells that have been exposed to a chemotherapy and (ii) to use T central memory cells for adoptive immunotherapies because Reisner teaches advantages of using T central memory cells for this purpose. 
Moreover, the skilled artisan would have found it prima facie obvious to include a CAR in the central memory cells, as taught by Wang et al., because Wang teaches “such TCM-derived cell products can, upon encountering antigen-expressing tumor cells in vivo, successfully differentiate to effectors and provide therapeutic efficacy.” Similarly, one of skill in the art would have been motivated to include the CAR of Brogdon in the central memory cells in order to determine the ability of Brogdon’s CAR in treating a cancer, such as leukemia. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.



Applicant’s Arguments/Response to Arguments 
In the interest of compact prosecution, arguments drawn to Reisner et al. (PgPub US20140212398A1), Litterman et al. (J Immunol. 2013 Jun 15; 190(12):6259-68), Restifo et al. (WO2014039044A1), Wang et al. (J Immunother. 2012 Nov; 35(9): 689–701.,) and Brogdon et al. (PgPub US20140271635) are addressed below. 


Applicant argues: Applicants respectfully disagree with the Examiner's position that the disclosures of Reisner and Klebanoff, which detail experiments performed with normal T cells, render obvious the claimed methods. At the time the application was filed, it was known in the art that T cells from patients having a cancer were phenotypically different from and behaved differently than T cells from healthy subjects, often yielding a dysfunctional T cell response.
In Response: Applicant’s arguments have been fully considered, but are no found persuasive. At the outset, arguments against Klebannof are moot as the reference is no longer cited. With respect to Reisner, per MPEP 2123 (I), "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In this regard, although not used in the experiment, Reisner clearly teaches isolated cells can be obtained from non-healthy subjects (see Para. 274). Examiner further notes that Reisner acknowledged the difference in cellular composition in healthy and non-healthy patients. See para. 306 copied below.

                      
    PNG
    media_image1.png
    134
    483
    media_image1.png
    Greyscale

As such, Applicant’s arguments are unpersuasive. 


Applicant argues: The characteristics of cells from cancer patients, as evidenced by data present in the application as filed, would not have been predicted from the publications cited by the Examiner. As described below, it was demonstrated that cells isolated from patients having a leukemia (e.g., an ALL) were suitable for CAR-T manufacture if isolated prior to administration with cyclophosphamide and/or cytarabine, but in contrast, cells isolated from patients having lymphoma (e.g., an NHL) were much less suitable for CAR-T manufacture.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the body of the claim recites, inter alia, “… thereby making an immune effector cell population suitable for use in a CAR therapy..” Based on Applicant’s own admission, cells isolated from patients having lymphoma would be “suitable.” The phrase “much less” suitable is still suitable. It is further noted that the suitability of one cell type compared to a different cell type is not claimed. All that is required by the claims is that the cell be suitable for use in a CAR therapy. Nevertheless, this argument is immaterial to the present rejection as Reisner teaches the subject having a leukemia. 
Applicant argues: Contrary to the Examiner's assertion, the results described in the application were not predictable, nor were they the result of a combination of prior art elements. Indeed, as illustrated in the application, T cells from pediatric leukemic, e.g. ALL, patients unexpectedly had a greater capacity for expansion and persistence compared to T cells from pediatric lymphoma patients and certain chemotherapeutic regimens decreased the likelihood that apheresis samples collected after exposure to these regimens would be suitable for CAR therapy. As described in Example 4, samples from patients with ALL demonstrated high rates of in vitro expansion early in therapy, and that the rates of in vitro expansion progressively declined after consolidation, whereas samples from patients with NHL demonstrated poor expansion, even prior to initiation of chemotherapy The marked difference in T cell expansion and viability of cells derived from pediatric ALL patients compared to pediatric NHL patients was surprising and could not have been predicted based on the disclosure of the cited references.
The application as filed additionally shows the results of experiments demonstrating that samples from patients with standard-risk ALL demonstrated high rates of expansion through the majority of chemotherapy, while samples from patients with high-risk and very high-risk ALL demonstrated a rapid decline in expansion ability after consolidation (page 268, lines 5-10; the "maintenance" and "consolidation" phases are phases of chemotherapy). Immune cell populations acquired according to the criteria recited in claim 1, were found to be more suitable for engineering to express a CAR for use in CAR therapy, and in particular for the treatment of a pediatric subject having leukemic, e.g., ALL. 
Thus, one of skill in the art, in possession of the publications of record but not in possession of the teachings of the instant application, would not have been led to the improved acquisition of immune effector cells for CAR therapy as defined in the present claims.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Independent claim 1 is copied below, in full. 

    PNG
    media_image2.png
    744
    845
    media_image2.png
    Greyscale

Applicant’s arguments regarding a greater capacity for expansion and persistence compared to T cells from pediatric lymphoma patients are immaterial to the claimed invention. Additionally, as noted above, Reisner teaches isolating cells from a leukemia patient. With respect to arguments drawn to exposure to chemotherapeutic regimens, Litterman specifically addresses this argument by teaching a long-lasting proliferative impairment and quantitative and qualitative defects in T cell responses to neoantigen vaccines when said cells were exposed to alkylating chemotherapies, such as cyclophosphamide.
Applicant argues: Litterman used mouse models of glioma and melanoma to probe the effects of alkylating chemotherapies on cancer vaccines, while the present claims are directed to methods involving subjects having leukemia. While animal models are common tools for pre-clinical research, it is clear from the instant application's results, which show major differences observed in cells from patients with ALL vs NHL, that observations drawn from glioma and melanoma cannot be used to make a broad generalization regarding suitability of cells from subjects having other types of cancers, for manufacturing CAR-T cells.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Applicant’s characterization of Examiner’s rationale is incorrect. The predictability outlined by the Examiner is not based on the suitability of cells from glioma or melanoma subjects for CAR-T therapies. Rather, specific to Litterman, Examiner noted that one of ordinary skill in the art would have been sufficiently motivated to acquire immune effector cells prior to chemotherapy because Litterman teaches a proliferative impairment with immune effector cells that have been exposed to alkylating chemotherapies. Litterman’s teachings is not limited to glioma or melanoma subjects. In fact, in the paragraph bridging Pg. 6259 and 6260, Litterman specifically teaches that the lack of understanding of the effect of chemotherapeutic drugs on cancer vaccines is particularly problematic with regard to alkylating chemotherapeutic drugs. Continuing, Litterman notes that these drugs are commonly used for their antineoplastic effect to treat malignancies that are frequent targets of cancer vaccines, such as glioblastoma multiforme (GBM) and metastatic melanoma. It is clear that Litterman uses GBM and melanoma as examples of frequent targets of cancer vaccines and as such, the teachings of Litterman are not limited to GBM and melanoma. 
In fact, solely to add additional weight to Examiner’s arguments, Examiner cites Cancer.Org (see attached) which teaches “Alkylating agents keep the cell from reproducing (making copies of itself) by damaging its DNA. These drugs work in all phases of the cell cycle and are used to treat many different cancers, including cancers of the lung, breast, and ovary as well as leukemia, lymphoma, Hodgkin disease, multiple myeloma, and sarcoma.” Examiner’s emphasis. It is well known that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. In this regard, given that the “use” of alkylating agents is for the same purpose in both leukemias and melanomas, a reasonable expectation that the results observed in non-use of alkylating chemotherapies in melanomas (as described in Litterman) would be similar to the non-use of alkylating chemotherapies in leukemias is present. 
Applicant argues: Applicant argues Litterman appears to acknowledge the inherent variability and difficulty in characterizing responses in human patients, stating that "we used controlled animal experiments that minimized the numerous complicating factors encountered in human patients.” 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because at Pg. 6265, Col. 1, Litterman notes that the clinical application of in humans is complicated by the difficulty in generating large numbers of tumor-specific lymphocytes ex vivo for human patients. This teaching does not negate Litterman’s broader teachings. 
Applicant argues: Applicants respectfully disagree with the Examiner's assertion that the experimental results described within the application are not surprising or unexpected simply because the application does not explicitly contain the words "surprising" or "unexpected." An acknowledgement of unexpected results does not require the use of a keyword but rather can be objectively determined in view of the teachings of the art and the general knowledge of the skilled person. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. The references cited meet the limitations of the claims. Applicant has not persuasively argued that the references, as combined, do not teach the claimed invention.
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632